[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE #156
The defendant moves to strike the Fourth Count of the plaintiff's complaint which makes a claim under the Connecticut Unfair Trade Practices Act (CUTPA). The plaintiff alleges the sale of a private home by private individuals and does not allege that the defendant engaged in any trade or commerce other than the isolated sale which is the subject of this lawsuit.
This court holds that an isolated private sale of real estate by CT Page 1493-N one not in the business of doing so, is not encompassed within the "trade or commerce" language of the CUTPA statute (§ 42-110b). Though there is a division of authority in the Superior Court decisions on this issue, the court finds those adhering to the above statement of the law to be the more compelling. See for example, Larson S. SkibaAssociates, Inc. v. C and C Package Store, Inc., 110 Conn. L. Rptr. No. 14, 441 (January 24, 1994) (Corradino, J.); McCarthy v. Fingelly,4 Conn. L. Rptr. 177 (1991) (Katz, J.).
The Motion to Strike the fourth count of the plaintiff's complaint is granted.
LAWRENCE L. HAUSER, JUDGE